DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie et al (CN105514498A citations from the machine translation). 

Citations of the text are taken from the machine translation appended to the end of the original patent publication. 
Please note the following words are used interchangeably in the machine translation of the Nie patent: pressure and pressing; tab and ears. For consistency and clarity, pressing and tab are used throughout when referencing terms from Nie. The claimed limitations of the instant application are listed then followed by the corresponding language found in Nie which is in parenthesis and bolded. 



Regarding claim 1, Nie discloses:
A metalworking system (see bending mechanism, P23/L57-58) comprising:
first and second metallic workpieces (see tabs of the two flexible battery cells, Fig. 7-21 and P24/L8-10)
a plunger fixture configured to mount adjacent the metallic workpieces, (movable pressing rod, Fig. 7-72, in an adjacent configuration to the tabs, Fig.7-21) 
a plunger head (see the pressing machine, P24/L23-24)
movably mounted to the plunger fixture (the pressing machine is disclosed as fixedly connected to the fixed pressing rod, Fig. 7-71, which is shown and described as being hinged to the movable pressing rod, Fig. 7-72, P24/L3-5. The movable pressing rod, Fig. 7-72, corresponds to the “plunger fixture”)
configured to transition between deactivated and activated positions (the pressing machine is moved downward when bending is needed, P24/L23-25.)
first set of plunger fingers (see the pressing block, Fig. 7-73. Nie further discloses a plurality of bending assemblies with the bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the “first and second sets of plunger fingers”.)
mounted to the plunger head (the pressing machine is disclosed as being fixedly connected to the fixed pressing rod, Fig. 7-71, which is shown and described as being hinged to the movable pressing rod, Fig. 7-72, P24/L3-5)
configured to move in a first bend direction to thereby press against and bend the first metallic workpiece to a first bend angle (as the pressing machine is moved downward the pressing block, Fig. 7-71, starts to tilt toward the inner side and bends the tab, P24/L23-31)
a second set of plunger fingers (See the pressing block, Fig. 7-73, and discussion of the first set plunger fingers above) 
mounted to the plunger head and configured to move in a second bend direction (see the pressing block, Fig. 7-73, shown to mounted to the movable pressing rod, Fig. 7-72)
opposite the first direction (The tabs of the pair of cell units are bent in the inward, opposite direction, P24/L30-31)
press against and bend the second metallic workpiece to a second bend angle (as the pressing machine is moved downward the pressing block, Fig. 7-71, starts to tilt toward the inner side and bends the tab, P24/L23-31)
plunger head is configured to move to the activated position in tandem with the first and second sets of plunger fingers bending the first and second metallic workpieces to the first and second bend angles (as the pressing machine is moved downward the pressing blocks, Fig. 7-71, of the two bending units, Fig. 7-7, start to tilt toward the inner side and bends the tabs, P24/L23-31)
to thereby cause the first and second sets of plunger fingers to bend the first and second metallic workpieces to third and fourth bend angles (The pressing block, Fig. 7-73, continues to roll the tab until it protrudes from the bus bar, P24/L31-34)




Regarding claim 2, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
plunger head (see the pressing machine, P24/L23-24)
configured to translate along a plunger axis in a reciprocating motion towards and away from the metallic workpieces when moving between the deactivated and activated positions (the pressing machine drives the bending assembly along a vertical axis to move downward toward the tabs of the two battery cells, P24/L24-26)

Regarding claim 3, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
first and second bend directions (as the pressing machine is moved downward the pressing blocks, Fig. 7-71, of the two bending units, Fig. 7-7, start to tilt toward the inner side and bends the tabs, P24/L23-31)
are substantially orthogonal to the plunger axis (the upper end of the pressing block starts to tilt to the inner side and bends the tabs, P24/L23-31. The inner side is between the two bending units, Fig. 7-7. The bending toward the inner side is orthogonal to the vertical axis of movement of the pressing machine, P24/L23-25.)
and in opposite directions from each other. (the tabs of the pair of cell units are bent in the inward, opposite direction, P24/L30-31)

Regarding claim 4, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
first bend angle is approximately 60-85 degrees in a clockwise direction, and the second bend angle is approximately 60-85 degrees in a counterclockwise direction (The pressing blocks tilting against the tabs in an inward direction would result in a time point where one tab is bent at an angle of approximately 60-85 degrees clockwise while the other tab of adjacent battery would be at a bend angle of approximately 60-85 degrees in a counterclockwise direction, Fig. 7 and P21/L17-23)

Regarding claim 5, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
third bend angle is approximately 5-30 degrees in a clockwise direction, and the fourth bend angle is approximately 5-30 degrees in a counterclockwise direction. (The pressing blocks tilting against the tabs in an inward direction ends with the tabs fit to the upper surface of the busbar resulting in a bend that is approximately therefore the third bend angle would be approximately 5-30 degrees in a clockwise direction and fourth bend angle is approximately 5-30 degrees in a counterclockwise direction, P21/L17-23)

Regarding claim 6, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
the first set of plunger fingers includes a first row of spaced mutually parallel plunger fingers the second set of plunger fingers includes a second row of spaced mutually parallel plunger fingers (Nie discloses a plurality of bending assemblies with the bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the first and second set of plunger fingers, P. The claimed “row of parallel plunger fingers” is deemed a mere duplication of parts, see MPEP 2144, VI)
the first and second rows of spaced mutually parallel plunger fingers interleave with each other and align single file when not bending the metallic workpieces. (The pressing blocks with the rolling bevels of opposite face alternate and the pressing blocks are arranged in a plane when not bending, see Fig. 7and P24/L2-8)

Regarding claim 10, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
each plunger finger (see pressing block, Fig. 7-73)
in the first and second sets of plunger fingers (The bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the first and second set of plunger fingers.)
has an elongated body with a distal end thereof having rounded (see pressing block, Fig. 7-73)

Regarding claim 13, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
A third set of mutually parallel plunger fingers (See the pressing block, Fig. 7-73. Nie discloses a plurality of bending assemblies with the bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the third and fourth set of plunger fingers. Note mere duplication of parts has no patentable significance, see MPEP 2144, VI, B.)
mounted to the plunger head (the pressing machine corresponding to the “plunger head” is disclosed as connected to the fixed pressing rod, Fig. 7-71, which is shown and described as being hinged to the movable pressing rod, Fig. 7-72. The lower end of the movable pressing rod is connected to the pressing block, Fig. 7, P24/L3-6 and 23-24)
configured to move in the first bend direction to thereby press against and bend a third metallic workpiece the first bend angle; (as the pressing machine is moved downward the pressing block, Fig. 7-71, starts to tilt toward the inner side and bends the tab, P24/L23-31)
a fourth set of mutually parallel plunger fingers (See the pressing block, Fig. 7-73. Nie discloses a plurality of bending assemblies with the bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the third and fourth set of plunger fingers. Note mere duplication of parts has no patentable significance, see MPEP 2144, VI, B.)
mounted to the plunger head (the pressing machine corresponding to the “plunger head” is disclosed as connected to the fixed pressing rod, Fig. 7-71, which is shown and described as being hinged to the movable pressing rod, Fig. 7-72. The lower end of the movable pressing rod is connected to the pressing block, Fig. 7, P24/L3-6 and 23-24)
configured to move in the second bend direction to thereby press against and bend a fourth metallic workpiece the second bend angle. (as the pressing machine is moved downward the pressing block, Fig. 7-71, starts to tilt toward the inner side and bends the tab, P24/L23-31)




Regarding claim 14, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
third and fourth sets of plunger fingers (see above)
interleaved with each other (The pressing blocks with the rolling bevels of opposite face alternate Fig.7, P24/L2-8) 
aligned in a single row when not bending the third and fourth metallic workpieces (The pressing blocks of the bending assembly are arranged in a plane when not bending, see Fig. 7)

Regarding claim 15, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
A method for forming first and second metallic workpieces (see bending of the tabs of two battery cells, Fig. 7-21 and P24/L8-10)
the method comprising: 
mounting a plunger fixture (the pressing machine is disclosed as fixedly connected to the fixed pressing rod, Fig. 7-71, which is shown and described as being hinged to the movable pressing rod, Fig. 7-72, P24/L3-5. The movable pressing rod, Fig. 7-72, corresponds to the “plunger fixture”)
of a plunger assembly (see bending assembly, Fig.7-6)
adjacent the first and second metallic workpieces (movable pressing rod, Fig. 7-72, in an adjacent configuration to the tabs, Fig.7-21) 
including a plunger head (see the pressing machine, P24/L23-24)
movably mounted to the plunger fixture (See movable pressing rod, Fig. 7-72)
first and second sets of plunger fingers mounted to the plunger head (A plurality of bending assemblies with the bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the first and second set of plunger fingers.)
moving the first set of plunger fingers in a first bend direction to thereby press against and bend the first metallic workpiece to a first bend angle (as the pressing machine is moved downward the pressing block, Fig. 7-71, starts to tilt toward the inner side and bends the tab, P24/L23-31)
moving the second set of plunger fingers in a second bend direction, opposite the first bend direction, to thereby press against and bend the second metallic workpiece to a second bend angle and moving the plunger head, in tandem with the first and second sets of plunger fingers ending the first and second metallic workpieces the first and second bend angles (as the pressing machine is moved downward the pressing blocks, Fig. 7-71, of the two bending units, Fig. 7-7, start to tilt toward the inner side and bends the tabs, P24/L23-31) 
from a deactivated position to an activated position to thereby cause the first and second sets of plunger fingers to further bend the first and second metallic workpieces third and fourth bend angles, respectively. (as the pressing machine continues a downward motion the pressing block, Fig. 7-73, continues to roll the tab until it protrudes from the bus bar, P24/L31-34) 




Regarding claim 16, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
the plunger head is configured to move along a rectilinear plunger axis in a reciprocating motion towards and away from the metallic workpieces when moving between the deactivated and activated positions, (the pressing machine drives the bending assembly along a vertical axis to move downward toward the tabs of the two battery cells, P24/L24-26)
the first and second bend directions are substantially orthogonal to the plunger axis and in opposite directions from each other. (the upper end of the pressing block starts to tilt to the inner side and bends the tabs, P24/L23-31. The inner side is between the two bending units, Fig. 7-7. The bending toward the inner side — opposite each other— is orthogonal to the vertical axis of movement of the pressing machine, P24/L23-25 and P24/L30-31)

Regarding claim 17, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
the first bend angle is approximately 60-85 degrees in a clockwise direction, the second bend angle is approximately 60-85 degrees in a counterclockwise direction (The pressing blocks tilting against the tabs in an inward direction would result in a time point where one tab is bent at an angle of approximately 60-85 degrees clockwise while the other tab of adjacent battery would be at a bend angle of approximately 60-85 degrees in a counterclockwise direction, Fig. 7 and P21/L17-23) 
the third bend angle is approximately 5-30 degrees in a clockwise direction, and the fourth bend angle is approximately 5-30 degrees in a counterclockwise direction. (The pressing blocks tilting against the tabs in an inward direction would result in a time point where one tab is bent at an angle of approximately 60-85 degrees clockwise while the other tab of adjacent battery would be at a bend angle of approximately 60-85 degrees in a counterclockwise direction, Fig. 7 and P21/L17-23) 

Regarding claim 18, Nie discloses all of the claim limitations as set forth above. Nie further discloses:
the first set of plunger fingers includes a first row of spaced mutually parallel plunger fingers, and the second set of plunger fingers includes a second row of spaced mutually parallel plunger fingers (Nie discloses a plurality of bending assemblies with the bending assembly, Fig. 7-6, composed of two bending units, Fig. 7-7, such that the rolling bevels, Fig. 7-731, on the pressing blocks, Fig. 7-73, are arranged opposite each other corresponding to the first and second set of plunger fingers, P. The claimed “row of parallel plunger fingers” is deemed a mere duplication of parts, see MPEP 2144, VI)
the first and second rows of spaced mutually parallel plunger fingers interleave with each other and align single file when not bending the metallic workpieces. (The pressing blocks with the rolling bevels of opposite face alternate and the pressing blocks are arranged in a plane when not bending, see Fig. 7and P24/L2-8)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nie et al (CN105514498A) as applied to claim 1 above, and further in view of Chio et al (WO2015152527A1 citations from the machine translation).
Regarding claim 11, Nie discloses the bending of tabs of adjacent battery packs (P24/L58-60), but does not appear to be limited to uniformity in cell tabs for bending. Nie does not explicitly disclose a difference in tab thicknesses for bending.  It was well known in the art to have leads with different thickness (see Choi annotated fig 5). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known electrode lead configuration, as evidenced by Chio (see annotated Fig. 5), for bending into contact with a busbar. Further, if the tabs are of different thicknesses then the bend distances of the thinner tabs would require a greater bend distance in order to contact the busbar. The skilled artisan would appreciate that the bending motion of the pressing blocks, Fig. 7-73, of Nie allow for non-uniform thickness of the tabs as the movable pressing rod, Fig. 7-72 would be able to accommodate a lower position for a thinner tab.


    PNG
    media_image1.png
    763
    1308
    media_image1.png
    Greyscale


Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, the following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the metalworking system of claim 7 including having a first and second plunger plate slidably mounted and a spring member spring-mounting to a plunger fixture.  



Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is depend on claim 7 therefore the indication of allowable subject matter is given above. 

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is depend on claim 8, therefore, the indication of allowable subject matter is given above. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 12, the following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the metalworking system of claim 12 including having plunger fingers of different lengths.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 19, the following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the metalworking system of claim 19 including having two plunger plates that are slidably mounted and also spring-mounted to the plunger fixture by a spring member.  

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is depend on claim 19, therefore, the indication of allowable subject matter is given above. 

Relevant Art Considered
	Hooke et al. (US4322597A) is directed toward an apparatus for the mechanical bending of terminals for a battery by pivotal arms (see Abstract, Fig. 2, Fig. 3, and Fig. 7A-C).

	Guo et al. (US20200144582A1) is directed toward an attachment assembly for attaching terminals of battery cells to busbars (see Abstract, Fig. 6A-C)
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA E CLARY whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:30 (EST)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan G. Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
/K.E.C./
Kayla E. Clary, PhDExaminer, Art Unit 4162